Metcalf, J.
We cannot find any ground upon which the rejected testimony was admissible. In the first place, it was irrelevant to the issue. It would have had no tendency to show that the defendant was not guilty of the offence with which he was charged. In the second place, if the testimony would have had that tendency, then it would have bee'n inadmissible, because a wife is not a competent witness for her husband, nor her declarations in his favor competent evidence for him. Nor could the testimony, as we can perceive, have affected the credit of the witness any further than it might before have been affected by his admission that he was acting, in this prosecution, in reference to the interest of the wife, who was his sister. How a mitigated account, given by the wife to the witness, of her separation from the defendant, would have manifested a greater bias in the wit ness than had already appeared, is not readily discerned.

Exceptions overruled.